Citation Nr: 0012960	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  95-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1966, 
including a period in Vietnam from January to May 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO rating decision that denied service 
connection for PTSD.


REMAND

A review of the record reveals that the service medical 
records are not included therein.  The service medical 
records should be included in the veteran's claims folder for 
appellate review.  38 C.F.R. § 19.4 (1999).  They were 
previously in the record, as evidenced by an April 1995 
rating decision.  Another request for any available records 
from the usual source, and a search for those records 
previously supplied, should be made.

At a hearing before the undersigned in January 2000, the 
veteran provided information concerning various PTSD 
stressors while in service not previously included in the 
record.  VA's duty to assist the veteran in developing 
information to support his well-grounded claim for service 
connection for PTSD includes attempting to obtain 
corroboration of his inservice stressors.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran was diagnosed with PTSD at a November 1995 VA 
examination, during which the examiner did not have access to 
the medical records.  Also, the veteran was reportedly 
treated at Lyons VA Medical Center for PTSD from December 
1994 to January 1995, but there is scant evidence of this 
hospitalization, and no diagnostic formulation.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The service medical records should be 
associated with the veteran's claims 
folder.

2.  The veteran claims 6 stressors: (a) 
the "helicopter pilot" incident, (b) 
the uprising in Nha Trang, (c) the 
survivors of a 25th Division company 
being added to his unit, (d) failure of 
the Cam Ranh Bay pontoon bridge after he 
had left, (e) almost being hit by a 
fighter on the runway, and (f) mortar 
fire at Camp Alpha while outprocessing on 
May 25 or 26th, 1966.  The RO should 
prepare a summary of the veteran's 
claimed inservice stressors based on his 
testimony at the January 2000 hearing and 
send it along with service documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) at 
the appropriate address.  They should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors. 

3.  The complete clinical records of the 
veteran's treatment from December 1994 to 
January 1995 at the VA Medical Center, 
Lyons, should be obtained.  In addition, 
the veteran's records at that hospital 
should be searched to see if the service 
medical records were incorporated into 
them.

4.  The veteran should be afforded a VA 
PTSD examination.  If PTSD is diagnosed, 
the examiner is asked to specify which 
stressor or stressors is or are the basis 
for the diagnosis.

5.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


